EXHIBIT AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT This Amendment No. 1 to that certain Stock Purchase Agreement, dated as of August 25, 2008 (the “Purchase Agreement”), by and among Crosstown Traders, Inc., Norm Thompson Outfitters, Inc., Charming Shoppes, Inc. and the other signatories thereto is made and entered into as of September 18, 2008 (this “Amendment”). W I T N E S S E T H: WHEREAS, all capitalized terms used herein and not otherwise defined shall have the respective meanings ascribed thereto in the Purchase Agreement; and WHEREAS, Buyer and CTI desire to amend the Purchase Agreement in accordance with the provisions of Section 15.4 thereof in the manner set forth herein. NOW, THEREFORE, in consideration of the premises and the mutual representations, warranties, covenants and agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto, intending to be legally bound, agree as follows: Section 1Amendments to Purchase Agreement and Disclosure Schedules. (a) The preamble to the Purchase Agreement is hereby amended by replacing “a Delaware corporation” with “an Oregon corporation” after the language “NORM THOMPSON OUTFITTERS, INC.,”. (b) Section 2.2 of the Purchase Agreement is hereby amended by adding the following sentence to the end of Section 2.2: “The Closing shall be deemed to be effective at 12:01 A.M. on the Closing Date.” (c) The schedules attached to the Purchase Agreement are hereby amended by deleting
